Name: Commission Regulation (EC) No 251/2000 of 1 February 2000 laying down detailed rules of application for the importation of olive oil originating in Tunisia
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade;  Africa;  international trade
 Date Published: nan

 Avis juridique important|32000R0251Commission Regulation (EC) No 251/2000 of 1 February 2000 laying down detailed rules of application for the importation of olive oil originating in Tunisia Official Journal L 026 , 02/02/2000 P. 0008 - 0009COMMISSION REGULATION (EC) No 251/2000of 1 February 2000laying down detailed rules of application for the importation of olive oil originating in TunisiaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2798/1999 of 17 December 1999 laying down general rules for the import of olive oil originating in Tunisia for the period 1 January to 31 December 2000 and repealing Regulation (EC) No 906/98(1), and in particular Article 1 thereof,Whereas:(1) Pursuant to Article 1 of Regulation (EC) No 2798/1999, the arrangements for opening and managing the quota for imports of olive oil originating in Tunisia should be laid down. The current and foreseeable situation regarding the supply of olive oil to the Community market permits the planned quantity to be disposed of. The risk of disturbing the market is reduced provided imports are not concentrated in a short period of the 1999/2000 marketing year. Provision should be made for import licences to be issued during that marketing year according to a monthly schedule.(2) For the sound management of the quantity in question, a mechanism must be created that encourages the operators to return immediately to the issuing agency licences that they will not use. It is also necessary to create a mechanism encouraging the operators to return the licences to the issuing agency after their date of expiry so that the unused quantities can be reused and so that the Commission is aware of them.(3) Oil imported from Tunisia may not exceed a given quantity. Therefore, the tolerance provided for in Article 8 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products(2), as last amended by Regulation (EC) No 1127/1999(3), should not be applied.(4) The Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part(4), no longer provides for special arrangements for the importation of olive oil falling within CN codes 1509 and 1510 wholly obtained in Tunisia and imported into the Community direct from that country outside the quota of 46000 tonnes at a reduced rate of duty.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oil and Fats,HAS ADOPTED THIS REGULATION:Article 11. Untreated olive oil falling within CN codes 1509 10 10 and 1509 10 90, wholly obtained in Tunisia and transported direct from that country to the Community, which qualifies for the customs duty laid down in Article 1 of Regulation (EC) No 2798/1999 may be imported from 1 March of the 1999/2000 marketing year. Import licences shall be issued for up to 46000 tonnes for the 1999/2000 marketing year.2. For 1999/2000, without prejudice to the limit of 46000 tonnes laid down for the tariff quota bearing the serial number 09.4032, licences may be issued in accordance with the conditions laid down in Article 1 of Regulation (EC) No 2798/1999 for up to 10000 tonnes per month. However, this quantity shall be reduced to 5000 tonnes for March and 8000 tonnes for April. If the quantity authorised for one month is not used entirely during the month in question, the remainder shall be added to the quantity for the following month, but may not be carried over thereafter.3. For the purposes of calculating the quantity authorised each month, where a week begins in one month and finishes in the following month, it must be considered part of the month in which the Thursday falls.Article 21. With a view to applying the customs duty referred to in Article 1 of Regulation (EC) No 2798/1999, importers must submit an import licence application to the competent authorities of the Member States. Such applications must be accompanied by a copy of the purchase contract concluded with the Tunisian exporter.2. Import licence applications must be submitted on Mondays and Tuesdays of each week. Member States shall notify the Commission every Wednesday of the data in the licence applications received. However, no applications may be submitted from November to the following February, inclusive.3. Each week the Commission shall draw up a total of the quantities for which import licences have been submitted. It shall authorise the Member States to issue licences until the monthly quota is exhausted; where there is a risk of the monthly quota being exhausted, the Commission shall authorise the Member States to issue import licences in proportion to the quantity available.4. Once the maximum quantity provided for in Regulation (EC) No 2798/1999 is reached, the Commission shall inform the Member States.Article 31. Import licences as provided for in Article 1(1) shall be valid for 60 days from the date of issue within the meaning of Article 21(2) of Regulation (EEC) No 3719/88, which may take place until 31 October 2000.Licences shall be issued no later than the first working day following that on which authorisation to that end is given by the Commission.The security for import licences shall be EUR 15 per 100 kilograms net.2. If the import licence is not used within the time limit laid down, the security shall be forfeit. However, each part of a day counting as a full day:- if the licence is returned to the issuing agency within the period corresponding to the first two thirds of its validity, the security forfeit shall be reduced by 40 %,- if the licence is returned to the issuing agency within the period corresponding to the last third of its validity, or within 15 days of its expiry, the security forfeit shall be reduced by 25 %.3. Notwithstanding the restrictions on quantity in Article 1, the quantities on licences returned in accordance with paragraph 2 can be reallocated. The competent national authorities shall notify the Commission each Wednesday of the quantities for which licences have been returned in the preceding seven days.Article 4Section 24 of import licences as provided for in Article 1(1) shall bear one of the following entries: "Derecho de aduana fijado por el Reglamento (CE) n ° 2798/1999Told fastsat ved forordning (EF) nr. 2798/1999Zoll gemÃ ¤Ã  Verordnung (EG) Nr. 2798/1999Ã Ã ±Ã Ã ¼Ã Ã  ÃÃ ¿Ã Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¯Ã Ã Ã ·Ã ºÃ µ Ã ±ÃÃ  Ã Ã ¿Ã ½ Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2798/1999Customs duty fixed by Regulation (EC) No 2798/1999Droit de douane fixÃ © par le rÃ ¨glement (CE) n ° 2798/1999Dazio doganale fissato dal regolamento (CE) n. 2798/1999Bij Verordening (EG) nr. 2798/1999 vastgesteld douanerechtDireito aduaneiro fixado pelo Regulamento (CE) n.o 2798/1999Asetuksessa (EY) N:o 2798/1999 vahvistettu tulliTull faststÃ ¤lld genom fÃ ¶rordning (EG) nr 2798/1999".Notwithstanding Article 8(4) of Regulation (EEC) No 3719/88, the quantity released for free circulation may not exceed that indicated in Sections 17 and 18 of the import licence. The figure "0" shall be entered in Section 19 of the licence to that end.Article 5This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 February 2000.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 340, 31.12.1999, p. 1.(2) OJ L 331, 2.12.1988, p. 1.(3) OJ L 135, 29.5.1999, p. 48.(4) OJ L 97, 30.3.1998, p. 2.